PER CURIAM.
Our examination of the record in this case in the light of the appellants’ argument fails to disclose error. On the contrary the issues raised by the pleadings and evidence were properly submitted to the jury by the charge of the trial judge and the answers to the interrogatories and the general verdict of the jury were supported by substantial evidence. No useful purpose would be served by a detailed discussion of the case.
Accordingly the judgment of the district court will be affirmed.